Citation Nr: 1511769	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  07-31 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island

In May 2011 and March 2013, the issue of entitlement to service connection for hearing loss was remanded for further development.  The appeal is again remanded to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he needs to take further action.


REMAND

On VA examination in July 2011, an audiologist deferred a diagnosis to "the ENT department."

In its last remand the Board instructed that the Veteran be afforded an ear nose and throat (ENT) examination and that the examiner opine whether there was at least a 50 percent probability that the claimed hearing loss was related to service.  The examination was conducted in April 2013, by a nurse practitioner.  The examiner opined that the hearing examination provided at service discharge was not considered accurate by current standards and therefore it was not possible to state that pre-existing hearing loss was exacerbated in service and therefore that hearing loss was less likely than not related to service.  The opinion reflected no consideration of the Veteran's reports of hearing loss in service and continuing since and seemed to require supporting service treatment records.  For these reasons it is inadequate.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran an examination by an ENT specialist.  The examiner should review the claims folder and answer the following:

Did the Veteran's examination for induction into service show a hearing loss disability?

Was the Veteran's current hearing loss, at least as likely as not, aggravated (made permanently worse) in service?

Did the Veteran's hearing loss, at least as likely as not, have its onset in service?

Is the current hearing loss disability, at least as likely as not, the result, in whole or part, of noise exposure, or other disease or injury in service?

The examiner should provide reasons for these opinions.  The reasons should include consideration of the Veteran's reports.  The absence of supporting treatment records is not, by itself, a sufficient reason for a negative opinion

If the examiner cannot provide an opinion without resort to speculation, she must provide reasons why the needed opinion cannot be provided; and state whether the inability is due to the limits of medical knowledge or there are additional records that would permit the opinion to be provided, if of record.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


